In related proceedings pursuant to Social Services Law § 384-b to terminate parental rights on the ground of permanent neglect, the mother appeals from two orders of fact-finding and disposition (one as to each child) of the Family Court, Kings County (Turbow, J.), both dated September 19, 2012, which, after fact-finding and dispositional hearings, found that she permanently neglected the subject children, terminated her parental rights, and transferred custody and guardianship of the subject children to the petitioner and the Commissioner of the Administration for Children’s Services of the City of New York for the purpose of adoption.
Ordered that the orders of fact-finding and disposition are affirmed, without costs or disbursements.
The Family Court properly found that the mother permanently neglected the subject children (see Social Services Law § 384-b [7] [a]). Contrary to the mother’s contention, the petitioner established by clear and convincing evidence that it made diligent efforts to encourage and strengthen the parental relationship by, inter alia, scheduling and providing transportation for visitation, developing a service plan, making referrals for parenting skills and anger management classes, making referrals for mental health evaluations, encouraging the mother to comply with the service plan, and warning the mother of the consequences of noncompliance (see Social Services Law § 384-b [7] [f]; Matter of Star Leslie W., 63 NY2d 136, 142-143 [1984]; Matter of Kira J. [Lakisha J.], 108 AD3d 541 [2013]; Matter of Joseph W. [Monica W.], 95 AD3d 1347 [2012]; Matter of Austin C. [Alicia Y.], 77 AD3d 938 [2010]). The petitioner also established that, despite its diligent efforts, the mother failed, for a period of more than one year, to maintain contact with or plan for the future of the children, that she failed to visit consistently and otherwise failed to comply with the service plan (see Social Services Law § 384-b [7] [c]; Matter of Tarmara F.J. *790[Jaineen J.], 108 AD3d 543 [2013]; Matter of Christina M.R. [Lynette Cassandra C.], 101 AD3d 1021 [2012]; Matter of Temple S.M. [Trida M.], 97 AD3d 681 [2012]).
Moreover, the Family Court properly determined that termination of the mother’s parental rights, rather than the entry of a suspended judgment, was in the children’s best interests (see Family Ct Act § 631; Matter of Walter D.H. [Zaire L.], 91 AD3d 950 [2012]; Matter of Anthony R. [Juliann A.], 90 AD3d 1055 [2011]; Matter of Zechariah J. [Valrick J.], 84 AD3d 1087 [2011]). Skelos, J.P., Hall, Cohen and Hinds-Radix, JJ., concur.